t c memo united_states tax_court james j and linda j harford petitioners v commissioner of internal revenue respondent docket no filed date james j harford pro_se linda a neal for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the sole issue for decision is whether dollar_figure received by james j harford petitioner husband as a result of the termination of his employment is excludable from petitioners' gross_income pursuant to sec_104 as damages received on account of personal_injury_or_sickness some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was durham north carolina petitioner husband received a bachelor of science degree in electrical engineering from georgia tech university in that same year petitioner husband became employed by international business machines corp ibm in the company's kingston new york facility in petitioner husband moved to the raleigh-durham area of north carolina and remained employed with ibm following his move to north carolina and concurrent with his continued employment with ibm petitioner husband pursued and received a master's degree in computer science from the university of north carolina during date the manager of petitioner husband's division at ibm manager became concerned about the delay in completing a development project that petitioner husband's division was working on consequently the manager advised petitioner husband and the other members of his division that all vacation would be canceled through the end of date in order for the project to be completed petitioner husband informed his manager that he would be unable to comply with the cancellation of vacation as he was committed to attend a reunion of his extended family that had been planned and paid for several months prior thereto and had been previously approved by ibm management petitioner husband's manager warned him that if he followed through with his vacation plans and failed to report for work as required he would be dismissed due to insubordination petitioner husband defied the cancellation of leave and attended his family reunion failing to report for work for a week during late may and early june when petitioner husband returned to work following his vacation he was informed by his manager that he would not be dismissed however he was given two options regarding his employment with ibm petitioner husband was given the choice to either submit a voluntary resignation from ibm and obtain the benefits provided in a severance package created by ibm for employees who resigned or retired as a result of corporate downsizing or remain employed with ibm but sustain a demotion in performance evaluation ranking undergo a probationary period of months and engage in a significant amount of overtime work petitioner husband chose to voluntarily resign from ibm and accept the severance package pursuant to the termination of his employment petitioner husband received benefits under the networking hardware division and networking software division resource transition program nrtp established by ibm to induce employees to resign or retire early under a plan of corporate downsizing under the nrtp a participating employee was entitled to a lump-sum payment temporary medical and dental insurance which the employee could continue later at his or her own cost and career transition services the lump-sum payment was payable at the time of a participating employee's departure and was reduced by any advances or loans owed to ibm at the time of departure if a participating employee resumed his employment with ibm within a specified period a prorated amount of the lump-sum payment was required to be repaid in connection with his participation in nrtp petitioner husband executed on date a document entitled general release and covenant not to sue the release setting out the terms of his severance package the release stated in exchange for the sums and benefits which you will receive pursuant to the terms of the nrtp petitioner husband agrees to release international business machines corporation its subsidiaries and affiliates and its benefits plans hereinafter ibm from all claims demands actions or liabilities you may have against ibm of whatever kind including but not limited to those that are related to your employment with ibm the termination of that employment or other severance payments or your eligibility or participation in the retirement bridge leave of absence or any claims for attorneys' fees you agree that this also releases from liability ibm's agents directors officers employees representatives successors and assigns hereinafter those associated with ibm you agree that you have voluntarily executed this release on your own behalf and also on behalf of any heirs agents representatives successors and assigns that you may have now or in the future you also agree that this release covers but is not limited to claims arising from the age discrimination in employment act of as amended title vii of the civil rights act of as amended and any other federal state or local law dealing with discrimination in employment including but not limited to discrimination based on sex race national origin religion disability veteran status or age you also agree that this release includes claims based on theories of contract or tort whether based on common_law or otherwise petitioner husband was entitled to revoke his signature within days of signing the release however had he done so he would have been required to return his lump-sum payment and would have become ineligible for the other nrtp benefits petitioner husband received a lump-sum payment of dollar_figure in connection with his participation in nrtp petitioner husband suffered no injury or sickness at the time of his resignation neither prior nor subsequent to his resignation did petitioner husband file a complaint or claim with ibm or against ibm regarding any type of discrimination personal injury or wrongful termination on their federal_income_tax return petitioners failed to report as income the dollar_figure received by petitioner husband upon his termination of employment with ibm petitioners attached to their return a form_8275 disclosure statement explaining that they had not included the subject dollar_figure in their gross_income for because they believed such payment was not taxable under sec_104 of the internal_revenue_code because the payment was made as a consideration to the taxpayer for his release of his employer for any claim he might have against his employer for age discrimination and other potential tort claims in the notice_of_deficiency respondent determined that the subject dollar_figure was includable in petitioners' gross_income for this was the only adjustment in the notice_of_deficiency the sole issue is whether the dollar_figure received by petitioner husband as a result of the termination of his employment with ibm is excludable from petitioners' gross_income pursuant to sec_104 as damages received on account of personal_injury_or_sickness except as otherwise provided gross_income includes all income from whatever source derived sec_61 commissioner v glenshaw glass co ibm issued to petitioner husband a form_w-2 wage and tax statement for reflecting wages tips and other compensation of dollar_figure which included the dollar_figure paid to petitioner husband upon termination of his employment petitioners attached a copy of this form_w-2 to their return u s although sec_61 is to be broadly construed statutory exclusions from income must be narrowly construed 515_us_323 sec_104 excludes from gross_income the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_1_104-1 income_tax regs provides that the term 'damages received whether by suit or agreement ' means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution thus in order to exclude damages from gross_income pursuant to sec_104 the taxpayer must prove the underlying cause of action is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable from gross_income under sec_104 504_us_229 the crucial question is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir determining the nature of the claim is a factual inquiry 102_tc_116 affd in part revd in part and remanded 70_f3d_34 5th cir petitioners have failed to demonstrate any personal_injury_or_sickness suffered by petitioner husband although petitioners' arguments are not entirely clear from the record the court surmises petitioners' contention to be that since petitioner husband signed the release in exchange for the dollar_figure payment petitioner husband must have had some potential claim against ibm petitioners are mistaken the execution of a general release against liability does not in and of itself confirm that the releasing party indeed possesses a bona_fide cause of action against the party released the record does not show that petitioner husband had a potential claim of any kind against ibm including that for personal injury sickness or wrongful termination in point of fact petitioner husband was not terminated but rather was given the option to remain with ibm on a probationary status for several months and be subject_to some discipline for his direct defiance of a company mandate instead petitioner husband chose to resign voluntarily from ibm and accept a severance package every indication in the record leads the court to conclude that the termination of petitioner husband's employment with ibm was purely voluntary and resulted directly from his own insubordination and had he complied with the company's cancellation of leave policy he would have avoided a confrontation with his supervisor and ultimately the company the lump-sum payment thus appears to be severance_pay rather than a payment for personal injury and severance_pay like the pay it replaces is taxable as income see brennan v commissioner tcmemo_1997_317 even if the court were to conclude that ibm paid petitioner husband the dollar_figure in settlement of a possible claim for wrongful termination from ibm the amount of lost wages received in such a situation is generally not linked to any personal injury and thus such an award would not qualify for the exclusion_from_gross_income provided in sec_104 commissioner v schleier supra pincite the court recognizes that mental distress may suffice as a personal_injury_or_sickness under the law applicable to the taxable_year in issue id pincite n however petitioners have failed to show that any inconvenience or stress experienced by petitioner husband as a result of his resignation from ibm constituted a personal_injury_or_sickness there is no evidence that petitioner husband's distress if any manifested itself as physical symptoms required him to seek medical help or incapacitated him in any manner even if petitioner husband sustained personal_injury_or_sickness petitioners failed to show what portion if any of the dollar_figure payment was allocable to tort or tort type claims the release contains broad language relieving ibm from liability for many potential claims some of which are not based in tort or tort type rights including contract claims claims under the age discrimination in employment act of adea publaw_90_202 81_stat_602 as amended u s c secs and claims under title vii of the civil rights act of publaw_88_352 78_stat_241 as amended u s c secs 2000e-1 to -17 see eg commissioner v schleier supra pincite holding that settlements for claims made under the adea are not based on tort or tort type rights for purposes of sec_104 united_states v burke supra pincite holding awards of back wages under title vii do not redress tort type personal injury within the meaning of sec_104 the release does not state that any portion of the amount petitioner husband received was for any specific potential tort or tort type claim against ibm thus on this record it would be impossible for where a settlement agreement lacks express language stating what the settlement amount was paid to settle then the most important factor is the intent of the payor 349_f2d_610 10th cir affg tcmemo_1964_33 the court is satisfied that it was not ibm's intent for any portion of the subject payment to be paid as a settlement of a tort or tort type claim on account of a personal_injury_or_sickness the court to determine a specific tort or tort type claim or claims that may have served as a basis for settlement if any a failure to show the specific amount of the payment allocable to the claims of tort or tort type damages for personal injuries results in the entire amount being presumed not to be excludable see 35_f3d_93 2d cir 91_tc_160 affd on this issue and revd on other issues 913_f2d_1486 9th cir the dollar_figure settlement payment petitioner husband received from ibm in does not satisfy the requirements for exclusion of the payment under sec_104 consequently on this record the court holds that such payment is includable in petitioners' gross_income for that year decision will be entered for respondent
